Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "comparing the set of clusters to the set of expertise metrics".  There is insufficient antecedent basis for this limitation “the set of expertise metrics” in these claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3, 7-10, 14-17, and 20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.
In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of performing a […] method for scoring a target answer using unlabeled data, the method comprising:
training a […] classifier…data;
clustering an initial set of…answers;
comparing the set of clusters…clusters;
designating a set of cluster centers…answers;
scoring the set of pseudo-reference answers;
determining a respective expertise metric…scores;
weighting respective pseudo-reference answers…scores; and
determining, by the trained classifier, a score…examination.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., training/employing a machine learning classifier, a memory, processor, computer program product, and/or storage medium, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., training/employing a machine learning classifier, a memory, processor, computer program product, and/or storage medium, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 4 in Applicant’s specification and paragraph 27 in Applicant’s (published) specification in regard to training/employing a machine learning classifier.

Response to Arguments
	Applicant’s argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    151
    740
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because training/employing machine learning is not identified as part of the abstract idea but instead as an element claimed in addition to that abstract idea.  Applicant claims an abstract idea directed to, e.g., collecting data (e.g., previously graded student test data, unscored pseudo-reference answers from a first examination, a set of expertise metrics, historical answers and corresponding answer scores), and then analyzing that data and providing an output based on that analysis by employing Applicant’s claimed algorithm.  Claims directed to such subject matter have been held to be patent ineligible as mental processes by the CAFC in, e.g., Electric Power Group, and, therefore, the rejections made under 101 herein are maintained.



    PNG
    media_image2.png
    146
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    164
    682
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant does not claim a “technological improvement” to the extent that Applicant’s invention does not require a particular machine and/or a transformation of any article.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.  Applicant’s claimed abstract idea can be performed by human beings mentally, as just described supra.  And to the extent that Applicant claims, e.g., training a machine learning classifier in addition to Applicant’s abstract idea such a generic, well-known, and conventional use of a generic, well-known, and conventional computing technique does not add significantly more to Applicant’s abstract idea.  As evidence that training a machine learning classifier must be generic, well-known and conventional, the 101 rejection cites Applicant’s (published) specification at, e.g., paragraph 27:

    PNG
    media_image4.png
    242
    772
    media_image4.png
    Greyscale

Applicant’s specification contains one sentence in regard how to train the machine language classifier:  “training a classifier using historical past performance of students”.  Applicant’s specification provides no detail as to how one would go about doing this and it could not be enabling if performing such a function was not already generic, well-known, and conventional.  The use of such generic, well-known, and conventional machine learning techniques has been held by the PTAB to not render patent eligible subject matter in at least two (non-precedential) decisions that the Examiner is aware of.  See, e.g., Ex parte Ventrice, Appeal 2021-001478 and Ex parte Wellman, Appeal 2016-000743.  This is at least persuasive authority that the 101 rejection made herein should be maintained.  Furthermore, the CAFC has held that even improvements to statistical/mathematical techniques such as Hidden Markov Models, which are a form of machine learning, are not patent eligible.  See the CAFC’s opinion in In re Leland Stanford Junior University.  This is even much stronger, precedential legal authority in support of maintaining the 101 rejections made herein.



    PNG
    media_image5.png
    307
    691
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive because Ultramercial was not cited in the Advisory Action as though the invention it concerned was analogous to that of the Applicant.  Ultramercial was cited in the Advisory Action, instead, for the reasons stated in the Advisory Action, namely, for its holding “in regard to what qualified as a technological improvement.”  And the CAFC held that the machine or transformation test was applicable post-Mayo.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715